                                            Case 3:21-cv-01905-JSC Document 17 Filed 09/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ALEXANDER BEHREND,                               Case No. 21-cv-01905-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO REATTEMPT SERVICE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 14
                                  10       SAN FRANCISCO ZEN CENTER, INC., et
                                           al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On June 23, 2021, the Court completed its 28 U.S.C. § 1915 screening of Plaintiff’s

                                  14   complaint and ordered service on Defendants. (Dkt. No. 9.) On July 29, 2021, the U.S. Marshal

                                  15   returned the summons unexecuted as to all four Defendants, indicating they could not be served at

                                  16   the address provided by Plaintiff. (Dkt. No. 13.) The Court ordered Plaintiff to show cause as to

                                  17   why this case should not be dismissed without prejudice for inability to serve. (Dkt. No. 14.)

                                  18          Plaintiff’s response shows good cause to extend the time for service. (Dkt. Nos. 15, 16.)

                                  19   Defendant San Francisco Zen Center, Inc., which operates at the address where service on all four

                                  20   Defendants was attempted, updated its information on file with the California Secretary of State

                                  21   on or around August 11, 2021.1 The filing changed its agent for service of process from Emily

                                  22   Diebolt to Michael McCord. Plaintiff also provides information suggesting that Mr. McCord

                                  23   replaced Ms. Diebolt as Chief Financial Officer on July 1, 2021. (Dkt. No. 15-4.) As such, the

                                  24

                                  25
                                       1
                                         Plaintiff’s response states that Exhibit 1 is Defendants’ August 2021 filing and Exhibit 5 is
                                       Defendants’ earlier filing. (Dkt. No. 15 at 2.) However, both exhibits are the earlier filing. (Dkt.
                                  26   Nos. 15-1, 15-5.) Nonetheless, the Court takes judicial notice of Defendants’ August 2021 filing,
                                       available on the California Secretary of State website at
                                  27   https://businesssearch.sos.ca.gov/Document/RetrievePDF?Id=01519793-31138864. See Metzler
                                       Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1064 n.7 (9th Cir. 2008) (taking judicial
                                  28
                                       notice of corporate filings).
                                           Case 3:21-cv-01905-JSC Document 17 Filed 09/13/21 Page 2 of 2




                                   1   U.S. Marshal attempted service on a date when Defendant’s registered agent for service of process

                                   2   may no longer have worked for Defendant.

                                   3           Additionally, Plaintiff provides more specific information about related addresses where

                                   4   Defendants may be served and times of day when service may be successful on Mr. McCord or

                                   5   two other corporate officers:

                                   6              •   300 Page Street at 9:00 A.M. or 12:30 P.M. on weekdays,

                                   7              •   304 Page Street (a residence) during business hours, and

                                   8              •   308 Page Street (an office building) during business hours.

                                   9   (Dkt. No. 15 at 2.) He indicates that Defendants have continued to operate during the pandemic

                                  10   despite being closed to the general public. (See Dkt. No. 14 at 1.)

                                  11           For good cause shown, the Court extends the time for service. See Fed. R. Civ. P. 4(m).

                                  12   The U.S. Marshal or the Clerk’s Office for the Northern District of California shall reattempt to
Northern District of California
 United States District Court




                                  13   serve, without prepayment of fees, the summons (Dkt. No. 10), complaint (Dkt. No. 1), screening

                                  14   order (Dkt. No. 9), order to show cause (Dkt. No. 14), Plaintiff’s responses with all attachments

                                  15   (Dkt. Nos. 15, 15-1, 15-2, 15-3, 15-4, 15-5, 15-6, 16), and this order upon Defendants. See Fed.

                                  16   R. Civ. P. 4(c)(3).

                                  17           The Court will hold an initial Case Management Conference on December 9, 2021 at 1:30

                                  18   P.M., by Zoom videoconference. A joint case management statement is due on December 2,

                                  19   2021.

                                  20           IT IS SO ORDERED.

                                  21   Dated: September 13, 2021

                                  22

                                  23
                                                                                                    JACQUELINE SCOTT CORLEY
                                  24                                                                United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                        2
